PER CURIAM:
Robert Jerry Smith, Jr., appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Smith v. Catoe, No. CA-02-1046-4-26-BH (D.S.C. Apr. 5, 2004). Because a certificate of appealability is not required to appeal from the district court’s order denying relief in a § 1983 action, we deny Smith’s motion for a certificate of appealability as unnecessary. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED